Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, claims 89-139 and the species polypeptide, in the reply filed on 3/12/21 is acknowledged.
Claims 1-88 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/12/21.

Claims Status:
Claims 1-139 are pending.
Claims 1-88 are withdrawn.
Claims 89-139 are presented for examination on the merits as they read upon the elected subject matter. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/21/20, 11/20/20 and 3/12/221 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 126 and 127 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 126 and 127 recite “target weight”. It is unclear what the target weight might be and it is unclear as to how the target weight is determined. Is it the weight of a pharmaceutical batch or is it the weight of a single pharmaceutical dosage unit? Correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 89-139 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gole et al. (EP0636365; foreign reference #3 on IDS filed 9/21/20) and Santus et al. (US 6214386; reference #2 on IDS filed 3/12/21) and O’Connell, R. (Pharmaceutical Technology Europe. 2005;17(5):7 pages; reference #2 NPL documents IDS filed 3/12/21) and Zuccarelli et al. (US 6951657; reference #3 on IDS filed 3/12/21) and King-Smith et al. (WO 2011063531; foreign reference #1 on IDS filed 3/12/21) and Geyer et a. (US 5320848; reference #1 on IDS filed 3/12/21) as evidenced by Simethicone ([online] retrieved on 10/21/20 from: https://pubchem.ncbi.nlm.nih.gov/compound/Simethicone; 2 pages; reference #1 IDS filed 11/20/20). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims:

    PNG
    media_image1.png
    425
    661
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
	With regard to instant claims 89, 95, 96, 126 and 127,  Gole et al. teach methods of preparing a pharmaceutical composition of an 80 mg target acetaminophen dosage form, which is within 5% and 10% of the target weight, comprising mixing the active pharmaceutical anti-inflammatory analgesic ingredient acetaminophen with a coating material comprising deformable cellulose acetate and polyvinyl pyrrolidone by exposing the mixture of acetaminophen and coating solution of the deformable to the mechanical and thermal energy produced by fluidized bed coating apparatus cellulose acetate and polyvinyl pyrrolidone, which intrinsically masks the taste of the active agent, after which a suspension of the coated acetaminophen particles was made by mixing with the matrix forming polypeptide gelatin, the structure former mannitol and simethicone, which contains silica as evidenced by Simethicone, to form the suspension and where the implicit mixing of the coated particles and the silica naturally produces mechanical 
	With regard to instant claims 91, Gole et al. teach that the dosage form is comprising from about 10 to about 90 percent of said coated particle, from about 10 to about 90 percent of said carrier material and from about 0.05 to about 20 percent of a pharmaceutically acceptable excipient, by weight of the total dosage form (claim 8). MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to instant claim 94, Gole et al. teach passing the uncoated acetaminophen through a 35 mesh screen prior to coating (page 6, lines 53-54) thus reading on sieving uncoated API particles.
	With regard to instant claim 99 and 100, Gole et al. teach that it is preferred that the uncoated particles have a particles size with the range of about 25 to about 250 microns (page 5, lines 6-13). Gole et al. also teach that coated particles in the size range of 100-400 microns were produced (Example 3, page 9, lines 54-58). 
	With regard to instant claim 89, 94 and 95, Gole et al. teach acetaminophen and ibuprofen as the active agent (claim 3). 
	With regard instant claims 104-108, the structure former mannitol is included in Example 1 as well as the matrix former gelatin. Gole et al. also teach PVP and the 
	With regard to instant claims 109-121, 123-125 and 137-39, these functional limitations are implicit in the method of Gole et al. especially when Gole et al teach that the composition disperse/disintegrate in the mouth in less than 10 seconds (page 6, lines 46-47). Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V). The Examiner's finding is based on the principle that products of
identical chemical compositions cannot have mutually exclusive properties. This is a well settled principle in patent law. See In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing."). Where patentability rests upon a property of the claimed material not disclosed within the art, the USPTO has no reasonable method of determining whether there is, in fact, a patentable difference between the prior art materials and the claimed material. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Therefore, where the claimed and prior art products are

	With regard to instant claims 122 and 134, Gole et al. teach adding flavors, sweeteners and/or colorings (page 5, line 24) such as cherry and strawberry and orange (page 8, lines 24-27; page 9, lines 20-25) which would render obvious other flavors including lemon, grapefruit, lime or peppermint to the ordinary artisan in this art. 
	With regard to instant claims 128 and 129, Gole et al. teach adding xanthan gum viscosity modifier (page 6, Example 1, line 34).
With regard to instant claims 89, 94, 101-102, Santus et al. teach that there is a particular need for the ability to mask the taste of drugs such as acetaminophen (column 2, lines 47-55) and also names ibuprofen (column 3, lines 59-63; Example 8; claim 3). Santus et al. teach separating the fraction of granules between 100-300 microns, hence sieved, prior to mixing with lipids (Example 8). Santus et al. guide the artisan to using a natural wax such as beeswax as well as candelilla and carnauba wax (claim 13). Santus et al. also teach adding excipients such as structuring agents including cellulose esters, microcrystalline cellulose, alginic acid derivatives, polyvinylpyrrolidone derivatives, and the like; sugars, as the substrate of the said vehicle, such as, for example, sucrose, sorbitol, xylitol, dextrose, mannitol, and the like (column 7, lines 15-32).
	With regard to instant claims 89, 94 and 98, O’Connell teaches that a sieve is an essential part of every pharmaceutical production process where the use of a sieve gets rid of oversized contamination to ensure that ingredients and finished products are 
With regard to instant claims 89 and 97, Zuccarelli et al. teach coating compositions of ibuprofen to mask the taste comprising a coating mixture with, for example, Example 1 having 1.1% colloidal silica (3mg/251mg); Example 2 having 5.2% precipitated silica (13.7mg/261.7mg) and example 3 having 1.4% (5.5mg/375.7mg). 
	With regard to instant claims 122 and 131-133, King-Smith et al. teaches adding a terpene such as limonene or a terpineol (claims 49 and 50) to ibuprofen compositions (claims 1 and 53) because terpenes including limonene are known as molecular penetration enhancers which promote drug partitioning into tissue [0009-0011, 00106]. King-Smith et al. teaches an amount, for example, of about 0.0% to about 10% w/w or about 1.0% to about 9% w/w or about 2% to about 8% w/w of the terpene/limonene (claim 51, [00106]).
	With regard to instant claims 89, 92 and 93, Geyer et al. teach that ibuprofen can cause a burning sensation at the back of the throat (column 2, lines 65-68). Geyer et al. teach lipid coatings for the drugs with 5-50% by weight lipid coating (claims 1, 11-13) where the lipid can be a wax (column 4, lines 28-34) where the drug is ibuprofen (claims 7 and 24) and about 0.5-5% by weight flavoring agents.
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

2. The difference between the instant application and Gole et al. is that Gole et al. do not expressly teach an average particle size of 75 µm or greater or 200 μm or less. This deficiency in Gole et al. is cured by the teachings of Gole et al., Santus et al. and O’Connell.
3. The difference between the instant application and Gole et al. is that Gole et al. do not expressly teach one or more deformable components of the coating material comprises a wax such as one or more of carnauba wax, candelilla wax, or synthetic wax This deficiency in Gole et al. is cured by the teachings of Santus et al.
4. The difference between the instant application and Gole et al. is that Gole et al. do not expressly teach 50-400 mg ibuprofen or 65-85% w/w ibuprofen or 15-30% first and second coating material or from 3-15% w/w matrix; 3-10% w/w matrix former or from 3-10% w/w structure former. This deficiency in Gole et al. is cured by the teachings of Gole et al., Zuccarelli et al. and Geyer et al.


Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Gole et al. by mixing coated the coated Ibuprofen into a matrix solution or suspension comprises in-line mixing at 15-20°C degrees Celsius and sieving the coated ibuprofen particles comprising hydrophobic fumed silica to remove excess coating material not bound to the coated API particles comprising silica and wherein sieving the coated ibuprofen particles comprising silica comprises passing the coated ibuprofen particles comprising hydrophobic fumed silica through a device comprising two or more sieves, as suggested by O’Connell and Zuccarelli et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because of the following rationale. First, the temperature for mixing is not much different from room KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Moreover, “Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious." In re Fout, 675 F.2d 297, 301 (CCPA 1982).
The amount of silica employed by Gole et al. is much less than the coated acetaminophen particles (Example 1 has 12.5% w/w coated acetaminophen and 0.007% w/w simethicone) and therefore the amount of silica is not in excess. Consequently, there would be no need to remove excess silica coating material from the composition of Gole et al. by sieving because it would be all adhered to or coated upon the coated acetaminophen particles. Therefore, such a sieving step can be eliminated or omitted from the process because it is not desirable due to the extra time for an unneeded step. See MPEP 2144.04(II). ELIMINATION OF A STEP OR AN ELEMENT AND ITS FUNCTION A. Omission of an Element and Its Function Is Obvious if the Function of the Element Is Not Desired Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989). Therefore, one of ordinary skill in the art would omit the sieving step with a reasonable expectation of success. 
In an alternative argument, O’Connell instructs the artisan that to ensure that ingredients and finished products are quality assured during production then they 
Lastly, while Gole et al. is silent on the type of silica, Zuccarelli et al. points the artisan to hydrophobic precipitated silica which renders obvious other hydrophobic forms of silica such as fumed silica to the ordinary artisan. Thus the ordinary artisan would have a reasonable expectation of success in employing fumed silica in the method of Gole et al. in the absence of evidence to the contrary.
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Gole et al. and sieve the particles to an average particle size of 75 µm or greater or 200 μm or less, as suggested by Gole et al., Santus et al. and O’Connell, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Gole et al. already teach and suggest that the method produces coated particles between 100-400 microns but did not report on the average particles size. So on the one hand, it would be obvious to sieve and ascertain the average particle size which would appear be somewhere between 100-400 microns thus overlapping the instantly claimed range. MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). On the other hand, O’Connell instructs the artisan that to ensure that ingredients and finished products are quality assured during production then they should be sieved at every blending and mixing step. So it is obvious to sieve the coated particles to obtain the desired product. Santus et al. teach sieving to a particle size of between 100-300 microns which would appear to result in average particle size range that overlaps with the instantly claimed range of 75 µm or greater or 200 μm or less. Thus the ordinary artisan would have a reasonable expectation of success in producing sieved coated API particles to an average particle size of 75 µm or greater or 200 μm or less microns in the absence of evidence to the contrary.
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was perform the method of Gole et al. where one or more deformable components of the coating material comprises a wax such as one or more of carnauba wax, candelilla wax, or synthetic wax, as suggested by Santus et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Gole et al. teach that there exists a need for a freeze-dried dosage form containing a pharmaceutical which has been coated with a material that effectively masks the bitter or otherwise objectionable taste of the pharmaceutical and where it would be advantageous that the coating be sufficiently insoluble so as to prevent leaching of the pharmaceutical (page 2, lines 45-49). Santus et al. teach that film coating microgranules with melted wax materials can mask the taste of the active agent and improve its 
4. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Gole et al. with 50-400 mg ibuprofen or 65-85% w/w ibuprofen or 15-30% first and second coating material or from 3-15% w/w matrix; 3-10% w/w matrix former or from 3-10% w/w structure former, as suggested by Gole et al., Zuccarelli et al. and Geyer et al., and produce the instant invention. 
One of ordinary skill in the art would have been motivated to do this because Gole et al. teach and suggest methods of making an 80 mg acetaminophen dosage form thus rendering obvious an 80 mg ibuprofen dosage form with a first coating and a second coating with the same gelatin, silica, mannitol and xanthan gum instantly claimed. Furthermore, Gole et al. teach that these pharmaceutical compositions can comprise from about 0.05 to about 20 percent of a pharmaceutically acceptable excipient. In addition to that, Geyer et al. teaches that the amounts of the components in the final product is optimized based upon the need for any additives and the unit dosage desired: “The amounts of each of the components in the final product may be varied considerably, depending upon the nature of the drug, the unit dosage desired, and the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, the combined references render obvious adding polypeptides such as gelatin, mannitol and xanthan gum in the amounts instantly claimed with a reasonable expectation of success.
5. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add an anti-aerating agent comprising a terpene or a terpinol or limonene, as suggested by King-Smith et al., to the method of making the pharmaceutical composition of Gole et al., and produce the instant invention.
In re Kemps, 97 F.3d 1427, 1430 (Fed. Cir. 1996) ("[T]he motivation in the prior art to combine the references does not have to be identical to that of the applicant to establish obviousness."). Any anti-aeration function is implicit from employing the same compound in the same amounts as instantly claimed. "From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing." In re Papesch, 315 F.2d 381, 391(CCPA1963).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
1. Claims 89-130, 134-139 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 40-57 of copending Application No. 16797927 (reference application) in view of Gole et al. EP0636365. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of copending application comprises the same steps as instantly claimed.
The copending is directed to similar method claims to prepare API particles with 2 coatings one of which has a wax and the other silica, sieving the particles to the same particles size, mixing the particles into a matrix solution/suspension with a matrix former mannitol and a structure former polypeptide gelatin, dosing into a mold and freeze drying resulting in a composition with a disintegration time of less than 10 seconds and would implicitly have the same functional limitations that are instantly claimed. 
The copending does not expressly teach mixing coated the coated Ibuprofen into a matrix solution or suspension comprises in-line mixing at 15-20°C degrees Celsius. However, the temperature of mixing is not much different from room temperature and the expected result would be the same. 
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
2. Claims 89-130 and 134-139 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17008318 (reference application with NOA mailed 3/24/21) in view of Gole et al. EP0636365. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of copending application comprises the same steps as instantly claimed.
The allowed claims in 17008318 are directed to the same method steps and would appear to anticipate the instantly claimed subject matter and thus implicitly meet the instant functional limitations.
The copending does not expressly teach mixing coated the coated Ibuprofen into a matrix solution or suspension comprises in-line mixing at 15-20°C degrees Celsius. However, the temperature of mixing is not much different from room temperature and the expected result would be the same. 
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
3. Claims 89-139 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 19, 21 and 23-30 of copending Application No. 17008108 (reference application with NOA mailed 3/30/21) in view of O’Connell, R. (Pharmaceutical Technology Europe. 2005;17(5):7 pages; reference #2 NPL documents IDS filed 3/12/21) and Gole et al. EP0636365.  Although the claims at issue are not identical, they are not patentably distinct from each other because the method of copending application comprises forming an API with a first and second coating material comprising silica; dosing the suspension into a mold; freezing the suspension in the mold, and freeze drying (claim 18) where the first coating comprises a wax (claim 21) and the matrix former is gelatin (claim 23) and the structure former is mannitol (claim 24) and an anti-aerating agent comprises a terpene or a terpinol (claim 26) such as limonene (claim 27) and a sweetener (claim 28) and the API is ibuprofen (claim 29). 

The copending does not expressly teach sieving the coated API particles to remove excess coating material not bound to a coated API with a device comprising two or more sieves or sieving uncoated API particles. However, O’Connell teaches that a sieve is an essential part of every pharmaceutical production process where the use of a sieve gets rid of oversized contamination to ensure that ingredients and finished products are quality assured during production (page 1 of 7). O’Connell teaches that sieving equipment will help to eliminate the risk at any of the points where contamination could enter the process such as where mixing or blending takes place (bottom of page 2 to top of page 3 of 7). Thus, O’Connell instructs the artisan that to ensure that ingredients and finished products are quality assured during production then they should be sieved at every blending and mixing step. Accordingly after coating, the particles would be sieved to remove any excess coating material not bound to the coated API particles comprising silica because that material is unwanted and would contaminate the final product. The ordinary artisan would be motivated to so to obtain a quality product with a reasonable expectation of success. It is the Examiner’s position that using two or more sieves in a device to do the sieving is merely judicious selection 
The copending does not expressly teach adding anti-aerating agent flavors. However, Gole et al. teach adding flavors, sweeteners and/or colorings (page 5, line 24) such as cherry and strawberry and orange (page 8, lines 24-27; page 9, lines 20-25) which would render obvious other flavors including lemon, grapefruit, lime or peppermint to the ordinary artisan in this art and one would add to make the dosage form more palatable to the end user.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
4. Claims 89-130 and 134-139 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-30 of copending Application No. 16797934 in view of O’Connell, R. (Pharmaceutical Technology Europe. 2005;17(5):7 pages; reference #2 NPL documents IDS filed 3/12/21) and Gole et al. EP0636365.  Although the claims at issue are not identical, they are not patentably distinct from each other because the method of copending application comprises forming an API with a first and second coating material comprising silica by applying energy to embed the second coating material in the first coating material (claims 19 and 24); mixing into a matrix solution/suspension (claim 19); dosing the suspension into a mold (claim 21); where the first coating comprises a wax (claims 22-23) and the matrix former is gelatin (claims 25-28) and the structure former is mannitol (claims 29 and 30).
The copending does not expressly teach sieving the coated API particles to remove excess coating material not bound to a coated API with a device comprising two 
The copending does not expressly teach adding a viscosity modifier xanthan gum or anti-aerating agent flavors. However, Gole et al. teach adding xanthan gum viscosity modifier (page 6, Example 1, line 34) to these compositions and Gole et al. teach adding flavors, sweeteners and/or colorings (page 5, line 24) such as cherry and strawberry and orange (page 8, lines 24-27; page 9, lines 20-25) which would render obvious other flavors including lemon, grapefruit, lime or peppermint to the ordinary .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613